Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.		The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. “A computer program-product, comprising code instructions for the implementation of the method according to claim 1, when implemented by a computer”, in claim 10, and “A non-transitory computer-readable medium on which is stored a computer program comprising code instructions for the implementation of the method according to claim 12, when executed by a computer”, in claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
2.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 10 directed to a computer program product. However, the body of claims lacks definite structure indicative of a physical product. Therefore, the claim as a whole appear to be nothing more than computer software, and software per se does not fall within a statutory category. In addition, the broadest reasonable interpretation of the “computer program product” covers a transitory propagating signal which is non-statutory subject matter.
Claim 10 may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation "non- transitory computer readable medium”. Please see the memo regarding Eligibility of Computer Readable Media. (1351 OG 212 February 23, 2010). 
Claim Rejections - 35 USC § 102
3.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristina Scherbaum et al. “Computer-Suggested Facial Makeup”, Computer Graphics Forum, Vol. 30, NO. 2, April 2011, pages 485-492.
Regarding claim 12, Scherbaum disclose for, a method for building a database of reference images, the method being implemented by a computer (section 1, paragraph 2, see “This paper introduces a model of facial makeup using a database of example faces with and without makeup. The makeup model allows, for example, to provide computer-suggested makeup for new subjects, which are not part of the database”), and comprising:
acquiring  for each of a plurality of reference individual, an image of the face of the reference individual devoid of makeup and an image of the face of the same reference individual made-up with the makeup product ( section 3.1, see “We acquired a database of N= 56 female faces in two states: without makeup and with professional makeup”), processing each image to extract, for each of a plurality of spatial areas of each of a plurality of Spatial frequency ranges of the image ( section 4.1 lines 5-6, see “ However, this appearance image has only 6 bands (diffuse color RGB and position XYZ) in contrast to the 17 bands we have acquired for the appearance images Ai in the database, which were captured in the light tent”), color feature values of the spatial area  (see  section 4.1 lines 5-6, first paragraph lines 5-6, where the RGB values are extracted in each pixel of the R, G, B channels) , and storing , in a memory, each image in association with the color feature values extracted from the image ( section 4.1 first paragraph lines 5-6, see “However, this appearance image has only 6 bands (diffuse color RGB and position XYZ) in contrast to the 17 bands we have acquired for the appearance images Ai in the database, which were captured in the light tent”).
Allowable Subject Matter
4.		Claims 1-9 and 11 are allowed.
Reasons for Allowance
5.		The following is an examiner’s statement of reasons for allowance: the prior art of Kristina Scherbaum et al. failed to teach or suggest for “ A method for simulating the rendering of a make-up product on an image of a the face of a subject, the method being implemented by a system (1) comprising a computer (10) and a memory (11) storing a database of reference images comprising, for each of a plurality of reference individuals, an image of the face of the reference individual devoid of makeup and an image of the face of the same reference individual made up with the makeup product, the method comprising the steps of: a. acquiring (100) an image of the face of the subject devoid of makeup, b. processing (300) the image to extract, for each of a plurality of spatial areas of each of a plurality of spatial frequency ranges of the image, first color feature values of the spatial area, c. determining (400), among the database of reference images, a set comprising a plurality of reference individuals having, when wearing no makeup, color feature values in the corresponding spatial area similar to the first color feature values of the subject, d. determining (500), from the first color feature values of the subject, and from color feature values in the corresponding spatial area of the set of reference individuals with and without the makeup product, second color feature values, and e. generating (600) a modified image of the face of the subject based on the second color feature values. As cited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Indication of Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 10 and 15 would be in allowable condition, if applicant overcome the rejected under 35 U.S.C. 112(d).
Allowable Subject Matter
7.	Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
		The following is an examiner’s statement of reasons for allowance: the prior art of Kristina Scherbaum et al., failed to teach or suggest for features/limitations of claims 13-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sartori Odizzio et al. US 11315173 is cited because the reference teaches “a system in accordance with the present disclosure may acquire a base image of a face, acquire a defined region of the face over which to apply a selected virtual makeup product, and generate a makeup image including one or more layered and masked filters based on the selected virtual makeup product and the defined region of the face”, see abstract.
Yeh et al. US 11257142 is cited because the reference teaches “The makeup evaluation computing device performs virtual application of the selected cosmetic products on the facial region of the user and stores the selection of cosmetic products. The makeup evaluation computing device generates a makeup session packet comprising the digital image of the facial region of the user and stored selection of cosmetic products”, see abstract.
Nishi et al. US 11145091 is cited because the reference teaches “ A makeup simulation device that superimposes a makeup part onto a face image obtained by photographing a face of a person and causes the face image to be displayed on a display device includes: a face image acquisition unit that acquires a first face image and a second face image that are different from each other in appearance of the face due to movement of a specific face part; a makeup part drawing unit that draws a makeup part on the specific face part in the first face image; a makeup part deforming unit that deforms the makeup part drawn on the specific face part of the first face image in accordance with movement of the specific face part; and a makeup part superimposing unit that superimposes the deformed makeup part onto the second face image”, see abstract.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALI BAYAT/Primary Examiner, Art Unit 2664